Citation Nr: 1211994	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  95-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis of multiple joints.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967 and from September 1967 to June 1973.

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When this case was previously before the Board in September 2010, it was remanded for further development.  The case has been returned to the Board for further appellate action.

The Board also notes that the Veteran submitted a September 2010 statement claiming entitlement to service connection for ischemic heart disease.  The record before the Board does not show that the originating agency has responded to this claim.  Therefore, it is referred to the originating agency for appropriate action.


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

In the September 2010 remand, the Board noted that two of the Veteran's three claims files were missing and as such, remanded the case to the Appeals Management Center (AMC) to attempt to locate the missing files, or in the event files could not be located, to attempt to rebuild the claims files.  In compliance with the remand, the AMC did attempt to locate the Veteran's missing claims files.  After attempts to locate the files failed, the AMC sought to rebuild the claims files.  As a result, numerous VA treatment records dating from 1994 to 2011 and adjudicative documents were associated with the claims files.  

Further, the AMC notified the Veteran in a February 2011 letter that the claims files had not been located and that the AMC was attempting to rebuild the files.  The February 2011 letter requested that the Veteran provide any copies of evidence he had previously submitted in conjunction with his claim, or in the absence of such evidence, provide a statement describing any previously submitted evidence.  The Veteran was also informed that he should complete enclosed VA forms for Authorization and Release of Information for private physicians or hospitals from which he received treatment, and should inform the AMC of any pertinent treatment provided by VA.  The Veteran did not do so.

Thus, it appears that the AMC has complied with the Board's remand directives to attempt to rebuild the files.

However, the documents added to the record includes a March 1997 Hearing Officer decision, which indicates that the Veteran was afforded a hearing in January 1996.  The AMC apparently was unable to obtain a copy of the transcript of the Veteran's January 1996 hearing before a Hearing Officer.  Therefore, the Veteran should be afforded another opportunity for an RO hearing before the Board decides the appeal.  

The Veteran essentially contends that service connection is warranted for arthritis of multiple joints because he developed arthritis of his low back in service and it subsequently progressed to other joints.

The Veteran was afforded a VA examination in April 2004, at which time the diagnoses included degenerative joint disease of the lumbar spine with disc disease, service connected; and degenerative joint disease of the knees, diagnosed in 1994.  

The Board notes that the Veteran is currently service-connected for residuals of an injury of the lumbosacral spine with degenerative disc disease.  He has not been granted service connection for arthritis of the lumbar spine to date.  It is not clear whether the examiner was simply erroneously noting that service connection was in effect for degenerative joint disease of the lumbar spine or was providing an opinion linking the degenerative joint disease of the lumbar spine to service or service-connected disability.  Moreover, the examiner did not provide an opinion concerning the etiology of the arthritis in the Veteran's knees and did not account for arthritis diagnosed in other joints on earlier occasions.  Therefore, the examination report is not adequate for adjudication purposes, and the Veteran should be afforded another VA examination.

The Board further notes that during the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should inform the Veteran of his options for another RO hearing and if so desired, a hearing before the Board.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

3. Then, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all arthritis present at any time during the pendency of the claim.  The claims folders and a copy of this remand must be reviewed by the examiner.  

Based on the examination results and the review of the claims folders, the examiner should identify each joint in which arthritis has been present at any time during the pendency of the claim.  With respect to each joint, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disability is etiologically related to the Veteran's military service or was caused or permanently worsened by the residuals of an injury of the lumbosacral spine with degenerative disc disease.  

For purposes of the opinions, the examiner should presume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided an appropriate Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

